Judgment, Supreme Court, New York County (Joan B. Carey, J.), rendered August 18, 1986, convicting defendant, after jury trial, of felony murder and robbery in the first and second degrees, and sentencing him to concurrent terms of 15 years’ to life, 6 to 12 years’ and 5 to 15 years’ imprisonment, respectively, unanimously affirmed.
Defendant’s own admissible statements to the police, though filled with proven falsehoods, did place him at the scene of the crime. The sole issue was whether he had been a willing participant in a crime concededly committed by one or both of his companions. A defendant’s false statements to the police are considered a weak form of evidence only where otherwise unsupported by substantial proof (People v Benzinger, 36 NY2d 29). The weight of evidence here amply supported the verdict.
Defendant offered no evidence at trial. In instructing the jurors on evaluating circumstantial evidence, the Trial Judge may have unintentionally marshaled certain elements of the People’s proof, while failing to balance this with inferences favorable to the defense. However, even if this instruction did constitute a "less than ideal” marshaling of evidence, our examination of the record reveals no prejudice because the informed efforts of competent counsel resulted in focusing the jury’s attention on the material issue of defendant’s participation in the crime (People v Culhane, 45 NY2d 757, 758, cert denied 439 US 1047). Concur—Murphy, P. J., Sullivan, Carro, Ellerin and Smith, JJ.